DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-19		Pending
Prior Art References:
Waud			US 3,682,507
Farrell			US 4,653,244
Goldberg et al.	USPAP 2011/0250035 A1

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a further thread section close to the tip” in line 10. There is insufficient antecedent basis for this limitation in the claim. Examiner believes this thread section has already been defined in line 5 as the “first thread section”. 
Claim 1 recites the limitation "thread section" in lines 14 and 16. There is insufficient antecedent basis for this limitation in the claim. Examiner believes they should state “second thread section”. 
Claim 6 recites the limitation "thread section" in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner believes it should state “second thread section”.
Claim 17 recites the limitation "thread section" in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner believes it should state “second thread section”.

Allowable Subject Matter
Claims 7, 9-11, 13-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waud (US 3,682,507) in view of Farrell (US 4,653,244).

Regarding claim 1, Waud discloses a fastener, comprising: 
a head (14),
a shaft (12) adjoining said head (14), and
a tip (16) adjoining said shaft (12), 
a first thread section (fig. 1; section directly above tip on the shaft (12) close to the tip (16),
a second thread section (fig. 1; section directly below head) on the shaft (12) close to the head (14), 
a nut (20) fitted on the second thread section (fig. 1), 
a further thread section (fig. 1; “intermediate” section) close to the tip (16), 
a stop (18) arranged between the first thread section (fig. 1) and the second thread section (fig. 1), and
except for the first thread section (fig. 1) close to the tip (16) is formed as a right-hand thread and the thread section (fig. 1) close to the head (14) is formed as a left-hand thread, or the first thread section (fig. 1) close to the tip (16) is formed as a left-hand thread and the thread section (fig. 1) close to the head (14) is formed as a right-hand thread.
Examiner notes that Waud does not explicitly disclose the first thread section close to the tip is formed as a right-hand thread and the thread section close to the head is formed as a left-hand thread, or the first thread section close to the tip is formed as a left-hand thread and the thread section close to the head is formed as a right-hand thread. 
However, Farrell teaches the first thread section (24) close to the tip (16) is formed as a right-hand thread and the thread section (30) close to the head (12) is formed as a left-hand thread, or the first thread section (24) close to the tip (16) is formed as a left-hand thread and the thread section (30) close to the head (12) is formed as a right-hand thread. Examiner notes that Farrell teaches the thread section 30 “are seen to extend spirally in a reverse direction to that of threads 24” (col. 3, lines 37-40). Hence, the bottom thread section can be either right-handed or left-handed threads while the top section has the opposite thread convolutions.
Therefore, it would have been obvious to one skilled in the art before the effective filing date to modify Waud wherein the first thread section close to the tip is formed as a right-hand thread and the thread section close to the head is formed as a left-hand thread, or the first thread section close to the tip is formed as a left-hand thread and the thread section close to the head is formed as a right-hand thread as taught by Farrell “to provide greater holding power” (col. 2, lines 27-32).

Regarding claim 2, Waud discloses the fastener as claimed in claim 1, wherein the nut (20) is molded from plastic or is a sheet-metal molded part (col. 3, line 14; “thin sheet”) or deep-drawn part.
	Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “molded” or “deep-drawn”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 3, Waud discloses the fastener as claimed in claim 1, wherein the stop (18) comprises part of a ring-shaped bead (fig. 1), a section with enlarged core diameter of a thread-free section (28), or runout facing the tip of the second thread section (fig. 1) close to the head (14).

Regarding claim 4, Waud discloses the fastener as claimed in claim 1, further comprising a thread-free shaft (28) region arranged between the first thread section (fig. 1) and the stop (18).

Regarding claim 5, Waud discloses the fastener as claimed in claim 1, wherein the tip (16) comprises a drill tip (16).

Regarding claim 6, Waud discloses the fastener as claimed in claim 1, wherein a pitch of the thread in the first thread section (fig. 1) differs from a pitch in the thread section (fig. 1).

Regarding claim 8, Waud discloses the fastener as claimed in claim 1, except for wherein outer diameters of the first thread section (fig. 1) close to the tip (16) and of the stop (18) are less than a free inner thread diameter of the nut (20).
	However, it would have been an obvious matter of design choice wherein outer diameters of the first thread section close to the tip and of the stop are less than a free inner thread diameter of the nut, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Waud.

Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waud (US 3,682,507) in view of Goldberg et al. (USPAP 2011/0250035 A1).

Regarding claim 12, Waud discloses a fastening arrangement comprising
except for a grommet formed as a substantially cylindrical sleeve having a head part, a hollow-cylindrical shaft and a conical tip, and
a fastener (10) as claimed in claim 1.
Examiner notes that Waud does not explicitly disclose a grommet formed as a substantially cylindrical sleeve having a head part, a hollow-cylindrical shaft and a conical tip. However, Goldberg teaches a grommet (52) formed as a substantially cylindrical sleeve (80) having a head part (88), a hollow-cylindrical shaft (82) and a conical tip (90). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify Waud wherein a grommet formed as a substantially cylindrical sleeve having a head part, a hollow-cylindrical shaft and a conical tip as taught by Goldberg to provide 

Regarding claim 16, Waud discloses the fastening arrangement as claimed in claim 12, wherein the nut (20) is molded from plastic, and is injected directly onto a section of the second thread section (fig. 1) close to the head (14).
	Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “molded” or “injected”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 17, Waud discloses the fastening arrangement as claimed in claim 12, wherein the nut (20) is pushed onto or screwed onto a section of the thread section (fig. 1) close to the head (14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd